ALLOWABILITY NOTICE
This application is being examined under pre-AIA  first-to-invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  
Examiner's amendments I - III
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
I. Examiner's amendment to the application title
The application title has been amended to "
II. Examiner's amendment canceling claim 12 and canceling the restriction requirement
Claim 12 is canceled, such that no claim remains withdrawn, and the 12/10/2012 restriction requirement is canceled.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)
III. Examiner's amendments to the claims
The 9/20/2021 listing of claims is further amended as follows:
A) In each of claims 1, 11 and 14, in the "i).... (1) obtaining..." step, delete " based on traditional approaches" at the end of the step;
B) In each of claims 1, 11 and 14, in the "i).... (3) calculating..." step, amend to "...using 
statistical analysis...";
C) In each of claims 1, 11 and 14, in the "i).... (4) drawing..." step, amend to "...drawing a

D) In each of claims 1, 11 and 14, in the "ii).... (3) calculating..." step, amend to "...using
statistical analysis..."; and
E) As noted above, claim 12 is canceled.


Reasons for allowance
9/20/2021 claims 1, 5-6, 11, 14 and 16, as further amended above, are allowed for the reasons of record and as summarized here.  (Claims 2-4, 7-10, 12-13 and 15 are canceled.)

Regarding 35 USC 103
The 103 rejection was withdrawn in view of at least the recited "ratio," which limitation is not taught by the previously cited art nor by art found in the search results.

Regarding 35 USC 101
Referring to 101 analysis as organized in MPEP 2106, the 101 rejections were withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the instant improvement being to assay sensitivity and specificity, as further described in Applicant's 3/10/2021 remarks at pp. 15-18.
Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631